Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sanchez discloses an insulated wire comprising a conductor and a flame-retardant insulation layer that comprises a resin composition comprising a flame retardant and is arranged around the conductor, and a water-blocking layer comprising of HDPE that is arranged around the flame retardant insulation layer.  However, Sanchez fails to teach, suggest, or otherwise render obvious an insulated wire comprising a flame-retardant insulation layer, a water-blocking layer, and a flame-retardant layer, subsequently in direct contact with each other, with the claimed thickness and materials as well as the thickness ratio involving water-blocking layer and flame-retardant insulation layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785